Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendments and remarks filed 1/08/21 are acknowledged.

2.   Applicant continues to traverse the restriction requirement.  Applicant’s traversal of the restriction requirement was addressed in the office action mailed 10/08/20.  Additional traversal is not timely.

Applicant is reminded of the election of Group II and the CDRs of SEQ ID NOs:352-357 and the VH of SEQ ID NO:339 and the VL of SEQ ID NO:337.  

Applicant has now amended the product claims to read on methods of use and depend from Claim 59.  Claim 59 now recites the CDRs of the elected species set forth above.  Confusingly, many of the newly amended claims recite different sets of CDRs and are thus rendered non-sensical.  These claims that recite different sets of CDRs, Claims 40-48, as well as Claim 63 (drawn to a different method) have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 39, 55, 57, 59, and 62 are under examination.  Note the claims are under examination only as they read on a method employing the elected antibody as set forth above.

3.   In view of Applicant’s amendment the objection to the title has been withdrawn.

4.   In view of Applicant’s amendment the previous rejection under 35 U.S.C. 112(a) for lack of enablement has been withdrawn.

5.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.   Claim 57 (now reciting the limitation of canceled Claim 58) stands rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the recitation of the terms “…modulating CB1 signaling”, “…modulation of CB1 receptor signaling”, and “allosteric modulator” renders the claims vague and indefinite.  A review of the 143 page specification reveals no definition for the term “modulate”.  It is unclear whether the term is intended to encompass inhibiting, enhancing, boosting, delaying, amplifying, etc..  Indeed, the antibody under examination clearly cannot do all of these things.   Thus, the metes and bounds of the claims cannot be determined.

Applicant's arguments filed 1/08/21, have been fully considered but are not found persuasive.  Applicant cites paragraph [0091] of the specification.

A review of the cite simply shows that the specification defines a “modulator” as a compound that modulates.

Applicant argues that the term “allosteric” is known in the art.

	The rejection is for the recitation of “modulating” and “modulator”.

7.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

8.   Claim 57 (now reciting the limitation of canceled Claim 58) is rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the “allosteric modulator” of the claim.

Under Vas-Cath, Inc. v. Mahurkar , 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1, Written Description Requirement, make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3). 

For claims employing a genus of reagents, e.g., the antibodies of Claim 39, an adequate written description of a claimed genera requires more than a generic statement of an invention's boundaries.  While it appears that the claim recites a common function a common structure has not been disclosed.  Note that it appears that all of the antibodies of the claims and, indeed, the specification bind CB1 directly, including the elected antibody species, and thus, cannot also comprise the “allosteric modulator” of the claim.

When an inadequate structure function relationship is not disclosed, a representative number of species is required.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).

Also note that the written description provision of 35 U.S.C. 112 is severable from its enablement provision, Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010; see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011). 

 As none (ø) cannot be considered to be a representative number species, one of skill in the art would conclude that the specification fails to disclose the possession of “allosteric modulator” antibody of the instant claim.  See Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398.

Applicant's arguments filed 1/08/21, have been fully considered but are not found persuasive.  Applicant argues that they were in possession of an antibody named “P1C4”, and a humanized version thereof, comprising the CDRs of SEQ ID NOs:352-357.  Applicant cites Table 9.

First note that the rejection is for inadequate written description, i.e., possession of the claimed genus of antibodies, not lack of enablement.  Applicant seemingly admits that they were in possession of only three (of the countless) heavy chain variable regions.  Applicant is silent regarding light chain variable regions.  Of the three heavy chain variable regions, one was identical to the parent, a second comprised just two substitutions, and the third comprised two additional substitutions to the second.  Clearly, three very closely related heavy chain variable regions are not representative of the vast genus of antibodies of the claims.

Applicant next reviews the examples of the specification.

Applicant’s review is noted but it does not show possession of the genus of antibodies of the claims.

Applicant then provides a review of “allosteric modulators”.

Applicant’s review is noted.  It remains unclear, however, how the antibody of the claims can both bind an active site epitope (as seems to be disclosed by the specification, and at the same time comprise the “negative allosteric modulator” of the claims.


9.   The following new rejection was necessitated by Applicant’s amendment and IDS submissions.
10.  Claims 39, 55, 59, and 62 are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, the specification provides insufficient evidence that the antibody of the claims would function for the “…treating a disease or disorder…wherein the disease or disorder is selected from the group consisting of obesity, diabetes, dyslipidemia, metabolic diseases, fibrosis, non-alcoholic steatohepatitis (NASH), liver disease, renal disease, kidney fibrosis, chronic kidney disease.”
The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

The specification discloses that the anti-CB1 receptor antibody of the claims treats disease through receptor antagonism.  That is,
“…obesity, diabetes, dyslipidemia, metabolic diseases, fibrosis, non-alcoholic steatohepatitis (NASH), liver disease, primary biliary cirrhosis, renal disease, kidney fibrosis, chronic kidney disease, osteoporosis, atherosclerosis, cardiovascular disease, cancer, and inflammatory disease,”
are treated through receptor inhibition.
		
Consider the absolute unlikelihood that a single antagonist antibody could effectively treat unrelated conditions ranging from obesity to cancer with all other inflammatory diseases thrown in.  

	Next consider the specification’s definition of “treat”:
“As used herein, the terms “treatment” or “treating” refers to both therapeutic treatment and prophylactic or preventive measures. A subject in need of treatment is a subject that already has the disease or disorder as well as those that may develop the disease or disorder and in whom the object is to prevent, delay, or diminish the disease or disorder. The methods of "treatment" disclosed herein employ administration to a subject, an antibody or antigen binding fragment disclosed herein, for example, a subject having a CB1 -associated disease or disorder (e.g., a fibrotic disease) or predisposed to having such a disease or disorder, in order to prevent, cure, delay, reduce the severity of, or ameliorate one or more symptoms of the disease or disorder or recurring disease or disorder, or in order to prolong the survival of a subject beyond that expected in the absence of such treatment.”

“Prevent, cure, delay…obesity…cancer…all inflammatory disease?” with a single antibody?  While the claims are no longer drawn to the treatment of cancer and inflammation they are still drawn to unrelated diseases such as diabetes and liver disease.

Turning to the 143 page specification, not a shred of evidence is provided in support of the claimed methods.  The first 17 examples merely disclose the production of anti-CB1 antibodies.  Only examples 29-31 seem even marginally relevant.  In Example 29 activated primary hepatic stellate cells were treated with the “P1C4-h2-IgG4” antibody in vitro (note it unclear if this is even the antibody of the claims; it appears that the antibody of the claims is the “h0” version).  Expression of 3 markers of a “pro-fibrotic signature” were reduced.  In Example 30 cynomolgus monkeys were treated with the same antibody.  An ELISA was performed with an “anti-ID antibody” (note that this antibody was not described) and low to no antibody was found in the CSF.  It is entirely unclear what this example is supposed to show.  Absent any showing of data (the example is entirely prophetic), Example 31 discloses that obese monkeys, if treated with the same antibody, for an undisclosed period of time, would show:
“reduced triglyceride levels and other cardiovascular risk factors…also shown to exhibit improved insulin sensitivity.”  

Such is the entire relevant disclosure of the 143 page specification.  Note that no actual treatment or prevention of any disease is demonstrated.

In remarks filed 1/08/21 Applicant has supplied evidence that a CB1 antagonist might be effective in treating obesity, some diabetes, some metabolic diseases and liver and kidney fibrosis.

But neither the specification nor record show any efficacy, or even reason to expect efficacy, in the treatment of all types of metabolic diseases, all types of fibrosis, non-alcoholic steatohepatitis (NASH), all types of liver disease, all types of renal disease, nor chronic kidney disease.  And while Applicant may argue that “…the level of unpredictability in the art is not high…”, MPEP 2164.03 disagrees:
“…However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not reasonably predictable from the disclosure of one species, what other species will work.”

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the breadth of the claims, the teachings of the art, and absent any reasonable showing of enablement in the specification, it would take undue trials and errors to practice the claimed invention.

Applicant's arguments filed 1/08/21, have been fully considered but are not found persuasive.  Generally the arguments have been addressed in the new rejection.  Remarks such as “…Applicant submits that the state of the art in the biological / molecular biological / immunological areas is mature…,” require no comment.

Applicant’s penultimate and final arguments, however, do require comment.  Applicant argues:
	“… the Specification provides numerous working examples that span from initial screening and analysis of anti-CBl clones (e.g., Examples 1-5), determination of lead candidates (e.g., Examples 6-13), to humanization of lead candidates and their characterization (e.g., Examples 14-26), to mutagenesis studies of CDRs (e.g., Example 27) to in vitro characterization and in vivo validation of leads (e.g., Examples 28-31).”

	Applicant admits that the vast majority of the working examples merely disclose how to produce an antibody.

	Such is stipulated.  But Examples 29-31 provide absolutely no “…in vivo validation of leads”.  As set forth in the body of the rejection, in Example 29 activated primary hepatic stellate cells were treated with the “P1C4-h2-IgG4” antibody in vitro (note it unclear if this is even the antibody of the claims; it appears that the antibody of the claims is the “h0” version).  Expression of 3 markers of a “pro-fibrotic signature” were reduced.  In Example 30 cynomolgus monkeys were treated with the same antibody.  An ELISA was performed with an “anti-ID antibody” (note that this antibody was not described) and low to no antibody was found in the CSF.  It is entirely unclear what this example is supposed to show.  Absent any showing of data (the example is entirely prophetic), Example 31 discloses that obese monkeys, if treated with the same antibody, for an undisclosed period of time, would show:
“reduced triglyceride levels and other cardiovascular risk factors…also shown to exhibit improved insulin sensitivity.”  

Such a minimal showing is clearly not enabling of the method of the instant claims.

Applicant concludes:
“Applicant submits that merely routine experimentation is necessary to practice the subject matter of the claims…treating a disease or disorder with an antibody is routine, well known and conventional.”		

	If only such were the case.

11.  No claim is allowed.

12.  Applicant's amendment and action necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 2/17/21
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644